DETAILED ACTION
Status of Claims
Claims 1 – 6, 8 – 15, 17 – 19, and 21 – 23 are pending.
Claims 7, 16, and 20 have been cancelled.
Claims 1, 10 and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6, 8 – 15, 17 – 19 and 21 – 23 have been allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
i. in claim 17, please amend “ 17. The method of claim 16…” to -- The method of claim 10… --.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187